                                  Case 2:19-bk-10119-RK        Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06         Desc
                                                                Main Document    Page 1 of 10



                                 1    LINDEMANN LAW FIRM, APC
                                      BLAKE J. LINDEMANN,       SBN 255747
                                 2    433 N. Camden Drive, 4th Floor
                                      Beverly Hills, CA 90210
                                 3    Telephone: (310) 279-5269
                                      Facsimile: (310) 300-0267
                                 4    E-mail:    blake@lawbl.com
                                 5    Counsel to Secured Creditor
                                      MMRC, LLC
                                 6
                                                                UNITED STATES BANKRUPTCY COURT
                                 7                               CENTRAL DISTRICT OF CALIFORNIA
                                 8                                    LOS ANGELES DIVISION

                                 9
                                                                                       Case No. 2:19-bk-10119-RK
                                      In re:
                                 10
                                 11                                                    Chapter 11 Proceeding
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   DAVID LEE,
  LINDEMANN LAW FIRM, APC




                                                                                       SUPPLEMENTAL BRIEF IN SUPPORT OF
    BEVERLY HILLS, CA 90210




                                 13                                                    MOTION FOR RELIEF FROM STAY

                                 14                                                    [Declaration of Eric Burroughs and
                                                    Debtor and Debtor-In-Possession.
                                                                                       Supplemental Declaration of Justin Land]
                                 15
                                 16                                                    Hearing
                                 17                                                    Date: November 13, 2019
                                                                                       Time: 1:30 p.m
                                 18                                                    Place: “1675”
                                                                                       Judge: Hon. Robert Kwan
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27            Senior secured creditor, MMRC, LLC (“Secured Creditor” or “MMRC”) hereby submits its

                                 28   attached Supplement in support of Motion For Relief From the Automatic Stay (“Motion”).
                                  Case 2:19-bk-10119-RK         Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                Desc
                                                                 Main Document    Page 2 of 10



                                 1    Pursuant to the Court's tentative ruling at the original hearing on Movant's Motion for Relief From
                                 2    the Automatic Stay, Movant hereby submits the Declaration of Eric Burroughs attached hereto, and
                                 3    the Supplemental Declaration of Justin Land in further support of Motion for Relief From the
                                 4    Automatic Stay. Based on the evidence presented, the Property has a fair market value of $500,000,
                                 5    and debt owed to Movant of at least $523,480.79.
                                 6
                                         A. Relief From Stay Should Be Granted Because The Property Is Not Property of the
                                 7
                                            Estate
                                 8           It is black letter law in this Circuit that the automatic stay does not apply to protect property
                                 9    of non-debtors. In re Professional Planning & Research, Inc., 2006 WL 2405751*1 (Bankr. C.D.
                                 10   Cal. 2006); In re Pettit, 217 F. 3d 1072, 1077 (9th Cir. 2000); In re Chugach Forest Prods. Inc., 23
                                 11   F. 3d 241, 246 (9th Cir. 1994). The Property at issue in this Motion was not scheduled in the
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   Bankruptcy Schedules (Motion, Exhibit A). The Property is not property of the bankruptcy estate
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13   because title is currently vested in name of a non-debtor, DJPE Corporation. (See Exhibit 7,
                                 14   Request For Judicial Notice Attached filed with Movant’s last reply). Since the property is not
                                 15   property of the bankruptcy estate, it cannot possibly be necessary for an effective reorganization, and
                                 16   no stay restricts foreclosure against the Property based on controlling precedent.
                                 17          Although not properly raised in the Opposition by the Debtor, it is anticipated that the Debtor
                                 18   will attempt to claim the Property has become property of the bankruptcy estate by virtue of a
                                 19   motion for authority to dissolve DJPE, and an Order by the Court granting Debtor authority to do so.
                                 20   [Dkt. No. 75, Dkt. No. 82]. However, a motion for permission to dissolve a suspended corporation
                                 21   is insufficient to bring real estate owned by the corporation into the individual estate as a matter of
                                 22   law. And in any event, the Property was never actually brought into the estate as a matter of record
                                 23   title, and pursuant to California law even if the Debtor were to get around to the Court authorized
                                 24   dissolution.
                                 25          Preliminarily, the burdens in this regard must be addressed. “The party seeking to include
                                 26   property in the estate bears the burden of showing that the item is property of the estate.” In Re
                                 27   Neidorf, 534 B.R. 369 (9th Cir. B.A.P. 2015) (finding after-acquired property brought into estate was
                                 28   not property of the estate). The Debtor, having failed to list the Property as his own in his bankruptcy

                                                                                         1
                                  Case 2:19-bk-10119-RK          Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                      Desc
                                                                  Main Document    Page 3 of 10



                                 1    schedules, and having failed to demonstrate that the Property in question is property of the
                                 2    bankruptcy estate, loses the Motion on this issue alone. That the Debtor acquired the property to
                                 3    “repair and flip it” (Lee Decl., ¶ 6), is highly misleading because non-debtor DJPE actually acquired
                                 4    the Property to repair and flip. [RJN, Exhibit 7].
                                 5            The mere authorization by the Court to dissolve a non-debtor corporation, ultimately sought
                                 6    by the Debtor for improper purposes, does not render such company dissolved as a matter of law.
                                 7    Dissolution alone is insufficient to convey property under California Law. Dissolution requires the
                                 8    filing of certificates and formal notice to impacted creditors in accordance with State Law. In fact,
                                 9    the California Secretary of State evidences that the owner of the Property, DJPE Corp., is
                                 10   “suspended,” not dissolved.1 (See Exhibit 8, Request For Judicial Noticed attached hereto).
                                 11           If a corporation has been suspended for failure to meet its tax obligations, the corporation
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   “shall not be entitled to sell, transfer, or exchange real property in California during the period of
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13   forfeiture or suspension.” Cal. Revenue and Tax Code (“R&T Code”) § 23302(d). During the period
                                 14   of such suspension, the corporation is disqualified from exercising any right, power or privilege.
                                 15   Timberline, Inc. v. Jaisnghani (1997) 54 CA4th 1361, 1367.2 Since DJPE is a “suspended”
                                 16   California Corporation, it lacks authority or power to sell the Property.
                                 17           Irrespective of the fact that non-debtor DJPE has no power to transfer the Property based on
                                 18   the suspension of its corporate status, the Property is not currently vested in the name of the Debtor,
                                 19   but instead title to the Property must be presumptively found to be in favor of the non-Debtor DJPE.
                                 20   Cf. In re Obedian, 546 B.R. 409 (C.D. Bankr. 2016) (Hon. Robert Kwan) (holding that title
                                 21   reflecting community property ownership is presumptive of ownership).
                                 22           Since there has been no actual dissolution of the non-debtor corporate owner of property
                                 23   DJPE, and no authorized transfer of Property as a matter of record title by the suspended corporate
                                 24   DJPE to the Debtor, the Property remains the non-debtor DJPE Corp’s property as a matter of
                                 25
                                      1
                                 26      This raises yet another issue. A suspended California corporation cannot be dissolved. A California
                                      corporation must reinstate and revive its corporate status before it can take any corporate action. Timberline,
                                 27   Inc. v. Jaisnghani (1997) 54 CA4th 1361, 1367.
                                      2
                                        Indeed, any person who attempts or purports to exercise the powers, rights and privileges of a suspended
                                 28   corporation or participates with the foregoing may face punishment of $250 to $1000 fine and/or up to one
                                      year in prison for attempting to transact with a suspended corporation. Rev. & Tax. C. § 19719(a), (b).

                                                                                            2
                                  Case 2:19-bk-10119-RK         Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                Desc
                                                                 Main Document    Page 4 of 10



                                 1    presumptive title, and is excepted from the automatic stay. For this reason alone, the Motion must
                                 2    be granted.
                                                     B. Relief From Stay Should Be Granted Under 11 U.S.C. Section 362(d)(2)
                                 3
                                                        Because There Is No Concrete Plan Concerning the Property that Is Assured.
                                 4           The Debtor does not completely and accurately state the burdens on a motion for relief from
                                 5    stay. The party opposing a motion for relief from stay has the burden of proof on all issues except
                                 6    for the debtor’s equity in the subject property. 11 U.S.C. § 362(g). It is Debtor’s burden to
                                 7    “establish that the collateral at issue is necessary to an effective reorganization.” United Savings
                                 8    Association of Texas v. Timbers of Inwood Forest Associates, Ltd, 484 U.S. 365, 376 (1988).
                                 9           The Supreme Court in Timbers explained that “necessary to an effective reorganization”
                                 10   under § 362(d)(2)(B) means that the debtor must show that there is “a reasonable possibility of a
                                 11   successful reorganization within a reasonable time.” Id. at 376. In the Ninth Circuit, courts have held
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   that the “effective reorganization” requirement enunciated by the Supreme Court in Timbers requires
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13   a showing by a debtor that a proposed or contemplated plan is not patently unconfirmable and has a
                                 14   realistic chance of being confirmed. See e.g., Sun Valley Newspapers, Inc. v. Sun World Corp. (In re
                                 15   Sun Valley Newspapers, Inc.), 171 B.R. 71, 75 (B.A.P. 9th Cir. 1994) (citations omitted).
                                 16          Specifically, the Sun Valley Newspapers panel noted the debtor's burden increases from
                                 17   showing a successful reorganization is "plausible" early in the case, to showing reorganization is
                                 18   "probable" near the expiration of the exclusivity period, and finally to showing reorganization is
                                 19   "assured" after the exclusivity period expires. Id. at 75 (emphasis added); see also In re Diplomat
                                 20   Electronic Corp., 82 B.R. 688, 693 (Bankr. S.D.N.Y. 1988) (no sufficient showing of effective
                                 21   reorganization where “the debtors’ hopes and aspirations for reorganization, although well-intended,
                                 22   have not been supplemented by any showing that a reorganization is possible, let alone reasonably
                                 23   likely within a reasonable period of time”); In re Loco Realty Corp., AJG No. 09-11785 (Bankr.
                                 24   S.D.N.Y. 2009) (finding that “the uncertainty of the Debtor’s cash flow, combined with the
                                 25   questionable ability of the Debtor to make the indeterminate balloon payment, makes any prospect
                                 26   of successful plan speculative at best”).
                                 27          The Ninth Circuit has defined equity as “the difference between the property value and the
                                 28   total amount of liens against it.” In re Stewart, 745 F.2d 1194, 1195 (9th Cir. 1984). The Debtor

                                                                                         3
                                  Case 2:19-bk-10119-RK         Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                  Desc
                                                                 Main Document    Page 5 of 10



                                 1    first states he has “elected not to contest the MMRC valuation” of $500,000 so his contrary
                                 2    suggestions otherwise stated in the Opposition should be disregarded. Opp. p. 6:1-4.3 In addition,
                                 3    the Debtor has provided evidence of a secured claim greater than $500,000, of $510,618.30.
                                 4    (Motion, Ex. 3). Thus, Secured Creditor has met the first element of 362(d)(2).
                                 5           Second, the Debtor has not presented any evidence of a reorganization concerning the
                                 6    Property that is “assured,” and in fact the naked statement of speculative funding from some
                                 7    identified source of funding in the future that might cause the property to appreciate, is unacceptable
                                 8    given the exclusive period has long since expired. No plan has been offered, and no information
                                 9    concerning timing has been offered as to when Secured Creditor may be paid in these Chapter 11
                                 10   proceedings. Thus, the Debtor has wholly failed to meet his burden that reorganization is assured
                                 11   under Sun Valley Newspapers. The Motion should be granted.
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                                     C. Relief From Stay Should Be Granted Pursuant To 11 U.S.C. Section
                                 13
                                                        362(d)(1) Because This is A Fully Matured Loan Of Which There Has Never
                                 14                     Been A Payment

                                 15
                                             Section 362(d)(1) requires a court to grant relief from the automatic stay “for cause,
                                 16
                                      including the lack of adequate protection of an interest in property of such party in interest.” 11
                                 17
                                      U.S.C. § 362(d) (1). A factor to consider in granting relief from stay is the pre-petition maturity of
                                 18
                                      the loan. In re Chang, 185 B.R. 50 (Bankr. N.D. Ill. 1995); In re Escue, 184 B.R. 287 (Bankr. M.D.
                                 19
                                      Tenn. 1995). Here, the loan matured months before the Petition Date, thus providing ample ground
                                 20
                                      to grant relief from stay or require adequate protection.
                                 21
                                             Section 361 of the Bankruptcy Code enables a debtor to provide adequate protection by (i)
                                 22
                                      making cash payments or periodic payments to the party entitled to adequate protection, (ii)
                                 23
                                      providing replacement liens or additional liens to the extent of the decline in value of the party’s
                                 24
                                      interest, or (iii) providing other property (other than an administrative expense claim) that will entitle
                                 25
                                 26
                                      3
                                 27    Even though Debtor has elected not to contest the valuation, Secured Creditor provided an appraisal by a
                                      company that specializes in providing appraisals. In addition, the Debtor is entitled to interest at 10%
                                 28   annually, plus a 5% late fee, as well as reasonable attorney’s fees and costs, which exceed the valuation
                                      conceded of $500,000.

                                                                                          4
                                  Case 2:19-bk-10119-RK         Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                 Desc
                                                                 Main Document    Page 6 of 10



                                 1    the entity to realize the “indubitable equivalent” of his interests in the property. See 11 U.S.C. § 361.
                                 2    The Debtor has not provided any evidence that he is able to satisfy section 361 of the Bankruptcy
                                 3    Code and certainly has not provided any form of adequate protection to the Beneficiaries. This case
                                 4    will be pending approximately 20 months by the time the Stay Motion will be heard and to date not a
                                 5    single payment had been made to the Beneficiaries.
                                 6           In In re McCombs, the Honorable John E. Ryan held that:
                                 7                   The analysis of the Supreme Court in Timbers is instructive here. The phrase "interest
                                 8                   in property" in § 363(e) means the value of the collateral. That is the interest that I am
                                 9                   required to protect. If that value is likely to diminish during the time of the use,
                                 10                  adequate protection must be provided by the Debtor.
                                 11   McCombs, supra, 88 B.R. at 266. Accord, In re Delta Resources, Inc., 54 F.3d 722, 730 (11th Cir.),
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   cert. denied, 64 U.S.L.W. 3348 (1995); In re Westchase I L.P., 126 B.R. 692, 694-95 (W.D.N.C.
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13   1991). Where the Debtor is unable to provide adequate protection, courts have found that cause
                                 14   exists to modify the automatic stay. See, e.g., In re Henderson, 395 B.R. 893 (Bankr. D.S.C. 2008)
                                 15   (finding that cause existed to modify the stay under section 362(d)(1) where the debtor could not
                                 16   make adequate protection payments and evidence indicated that debt had increased and property
                                 17   value had declined).
                                 18          Section 362(d)(1) requires a court to grant relief from stay if it finds “cause” exists including
                                 19   lack of adequate protection of a party in interest. See GSB I, LLC v. A Partners, LLC (In re A
                                 20   Partners, LLC), 344 B.R. 114, 126-27 (Bankr. E.D. Cal.2006) (“The language of subsection
                                 21   362(d)(1) is clear and unambiguous; the court shall grant relief for ‘cause.’”) (emphasis in original)
                                 22   (citations omitted). Although the term “cause” is not defined in the Bankruptcy Code, factors
                                 23   considered by a court in determining “cause” include the lack of adequate protection, interference
                                 24   with the debtor’s bankruptcy, injury to the debtor if the stay is modified, and the balance of harms.
                                 25   See In re A Partners, LLC, 344 B.R. at 127; see also Masseo v. Lenhart (In re Mazzeo), 167 F.3d
                                 26   139, 142 (2nd Cir. 1999) (citing Sonnax Industries, Inc. v. Tri Component Prod. Corp (In re Sonnax
                                 27   Indus., Inc.), 907 F.2d 1280, 1286 (2nd Cir. 1990), (quoting H.R. Rep. No. 95-595, at 343-44
                                 28   (1977)). Cause can be “any reason cognizable to the equity power and conscience of the court as


                                                                                          5
                                  Case 2:19-bk-10119-RK          Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                 Desc
                                                                  Main Document    Page 7 of 10



                                 1    constituting an abuse of the bankruptcy process.” In re Little Creek Dev. Co, 779 F.2d 1068, 1072
                                 2    (5th Cir. 1986).
                                 3            Again, it is important to note, that the law is clear – the burden is on the debtor to show that a
                                 4    party seeking relief from the stay is adequately protected. See 11 U.S.C. § 362(g). The Debtor has
                                 5    not demonstrated any ability to protect the Secured Creditor’s interest in any form whatsoever, and
                                 6    no payment has been offered for the interest that continues to accrue, and has gone unpaid during the
                                 7    entire pendency of the loan. No case in the Ninth Circuit has relieved a Debtor of the requirement to
                                 8    demonstrate adequate protection in light of recurring interest payments.
                                 9            The Debtor has no income stream, so he cannot possibly pay debt service. Debtor has no
                                 10   additional property with equity to encumber, so he cannot give the Secured Creditor a replacement
                                 11   lien or give the Secured Creditor property that will enable Debtor to realize the “indubitable
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   equivalent” of their interest in the collateral.
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13           It also bears noting that the Debtor may have even been contemplating bankruptcy while
                                 14   taking out this loan with Secured Creditor. The timing is suspicious. Because the Debtor did not
                                 15   meet his burden of proof showing that he could adequately protect the Secured Creditor’s interest in
                                 16   the Property, the Stay Motion should be granted under section 362 (d)(1) of the Bankruptcy Code,
                                 17   thereby allowing the Secured Creditor to foreclose on the Property or ordering adequate protection
                                 18   payments in accordance with the loan.
                                 19           Movant respectfully requests that the Motion be granted.
                                 20
                                 21
                                      Dated: October 15, 2019                            By:
                                 22                                                            Blake Lindemann (SBN 255747)

                                 23                                                            Counsel to Secured Creditor
                                                                                               MMRC, LLC
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                           6
                                  Case 2:19-bk-10119-RK         Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                 Desc
                                                                 Main Document    Page 8 of 10



                                 1                        SUPPLEMENTAL DECLARATION OF JUSTIN LAND
                                 2           I, Justin Land, declare and state as follows:
                                 3           1.      I am over the age of eighteen and a resident of Los Angeles County. I have personal
                                 4    knowledge of the facts set forth herein and, if called as a witness, I would so testify thereto. I am the
                                 5    president for the secured creditor. I submit this Declaration in support of the Debtor’s Motion For
                                 6    Relief From Stay.
                                 7           2.      The loan given to DJPE Corporation was a one year loan. MMRC has never received
                                 8    payment on the loan.
                                 9           3.      The principal of the loan is $463,500. MMRC was entitled to 10% interest from
                                 10   March 1, 2019 to March 2, 2019 for a total of $128.75, 16% interest from March 2, 2019 to
                                 11   September 30, 2019 for a total of $43,672, and, up to this date, $5,5000 in attorney’s fees and costs.
433 N. CAMDEN DRIVE, 4TH FLOOR




                                 12   The overdue loan fee is $9,270. The late fee total is $592.25, plus a forced placed insurance in the
  LINDEMANN LAW FIRM, APC

    BEVERLY HILLS, CA 90210




                                 13   amount of $817.79. These amounts added up totaling $523,480.79, exceed the valuation we have
                                 14   provided of the Property at $500,000.
                                 15          I declare under penalty of perjury under the Laws of the United States that the foregoing is
                                 16   true and correct.
                                 17          EXECUTED THIS 15TH DAY OF OCTOBER 2019.
                                 18
                                 19                                                                 _____________________________
                                 20                                                                 JUSTIN LAND
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28


                                                                                          7
Case 2:19-bk-10119-RK            Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                            Desc
                                  Main Document    Page 9 of 10



                                PROOF OF SERVICE OF DOCUMENT
   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                      th
   address is: 433 N. Camden Drive, 4 Floor, Beverly Hills, CA 90210

    A true and correct copy of the foregoing document entitled:        SUPPLEMENTAL BRIEF IN SUPPORT
    OF MOTION FOR RELIEF FROM STAY
     will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
    2(d); and (b) in the manner stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
   General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
   document. On October 15, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
   proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
   transmission at the email addresses stated below:


                                                            Service information continued on attached page

   2. SERVED BY UNITED STATES MAIL:
   On October 15, 2019, I served the following persons and/or entities at the last known addresses in this
   bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
   the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document
   is filed.


                                                            Service information continued on attached page

   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October
   15, 2019, I served the following persons and/or entities by personal delivery, overnight mail service, or (for
   those who consented in writing to such service method), by facsimile transmission and/or email as follows.
   Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
   completed no later than 24 hours after the document is filed.

   VIA PERSONAL DELIVERY
   Hon. Hon. Robert Kwan
   U.S. Bankruptcy Court
   Roybal Federal Building
   255 E. Temple Street
   Los Angeles, CA 90012-3332
   (courtesy copy – bin outside of Suite 1552)
                                                            Service information continued on attached page

   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    October 15, 2019           Nataly Grande                                     /s/ Nataly Grande
    Date                       Printed Name                                      Signature



     This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
                                                         California.
   June 2012                                                                 F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 172 Filed 10/15/19 Entered 10/15/19 08:55:06                            Desc
                                    Main Document     Page 10 of 10


   1.         TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


   Baruch C Cohen on behalf of Creditor YCCS LLC
   bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

   Baruch C Cohen on behalf of Interested Party Courtesy NEF
   bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com

   Sean C Ferry on behalf of Creditor Selene Finance LP
   sferry@rasflaw.com, sferry@ecf.courtdrive.com

   Todd S Garan on behalf of Creditor JPMorgan Chase Bank, N.A.
   ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com

   Todd S Garan on behalf of Interested Party Courtesy NEF
   ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com

   Nichole Glowin on behalf of Creditor GREEN LAWN MORTGAGE LOAN TRUST 1, BYUS BANK
   NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS LEGAL TITLE
   TRUSTEE
   nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net

   Blake J Lindemann on behalf of Interested Party MMRC, LLC
   Blake@lawbl.com, Nataly@lawbl.com

   Erica T Loftis Pacheco on behalf of Creditor Rehabbers Financial Inc. dba Aztec Financial
   erica.loftispacheco@bonialpc.com

   Valerie Smith on behalf of Interested Party Courtesy NEF
   claims@recoverycorp.com

   David A Tilem on behalf of Debtor David Lee
   davidtilem@tilemlaw.com,
   DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson
   @ecf.inforuptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com

   Edward A Treder on behalf of Interested Party Courtesy NEF
   cdcaecf@bdfgroup.com

   United States Trustee (LA)
   ustpregion16.la.ecf@usdoj.gov

   Hatty K Yip on behalf of U.S. Trustee United States Trustee (LA)
   hatty.yip@usdoj.gov




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
                                                            California.
   June 2012                                                                    F 9013-3.1.PROOF.SERVICE
